DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
Applicant argues that because Gunn discloses a doping variation in the waveguide core (Fig. 7), Gunn fails to disclose a doping variation in the transition zones (720, 730) adjacent to the waveguide core. Examiner respectfully disagrees. Applicant asserts the doping in the regions 720 and 730 is uniform (p. 7, “Remarks”, filed 7/30/2021). This is incorrect. Gunn discloses the doping regions have a doping gradient (shown in Fig. 10), thus meeting the claim limitations of a variation of doping concentration in at least one of the first and second transition zones (see col. 9, line 64 – col. 10, line 2).
Applicant has overcome the 35 U.S.C. 112(b) rejection of claim 19 for insufficient antecedent basis. However, claims 23 and 28 have not been corrected, and remain rejected under 35 U.S.C. 112(b).

Claim Objections
Claim 23 recites the limitation "the corresponding electrical contact region" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the first electrical contact" in line 2 and “the second electrical contact” in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,085,443 B1 Gunn, III et al. (herein “Gunn”).
Regarding claim 16, Gunn discloses in Figs. 7, 9 and 10, a silicon-based modulator comprising: a waveguide core (710) that is a PN junction region; a first transition zone (720) that is a P-side region adjacent to the waveguide core, the first transition zone has a first longitudinal doping profile; and a second transition zone (730) that is an N-side region adjacent to the waveguide core on an opposite side as the first transition region, the second transition zone has a second longitudinal doping profile; wherein at least one of the first longitudinal doping profile and the second longitudinal doping profile has a variation of doping concentration along a longitudinal direction (col. 9, lines 44-56; wherein because the PN junction has the shape of a sine wave, the doping concentration is varied in the longitudinal direction in the transition zones).
Regarding claim 17 and 27, Gunn discloses the variation of doping concentration is formed by a plurality of areas of different doping concentrations in the longitudinal direction (col. 9, lines 25-56; wherein because the PN junction has the shape of a sine wave, the doping concentrations are varied).
Regarding claim 18, Gunn discloses the variation of doping concentration results in one of lower optical losses for a given access resistance and lower access resistance for a given optical loss (see Abstract).

Regarding claims 20 and 29, Gunn discloses the first longitudinal doping profile and the second longitudinal doping profile are different (col. 9, lines 1-24).
Regarding claims 21 and 30, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile are periodic in the longitudinal direction (col. 9, lines 1-24).
Regarding claims 22 and 31, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile are aperiodic in the longitudinal direction (col. 9, lines 1-24).
Regarding claims 23 and 32, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile have a doping concentration adjacent to the corresponding electrical contact region (721, 731) equal therewith (col. 9, lines 25-56).
Regarding claims 24 and 33, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile have a doping concentration adjacent to the waveguide core equal therewith (col. 9, lines 1-56).
Regarding claim 25, Gunn discloses the variation of doping concentration mimics a lateral doping profile with constant longitudinal profile that is determined based on lower optical losses for a given access resistance or based on lower access resistance for a given optical loss (col. 9, lines 1-56).
Regarding claim 26, Gunn discloses in Figs. 7, 9 and 10, a method comprising: providing a silicon-based modulator that includes a waveguide core (710) that is a PN junction region (706);-3-Attorney Docket No.: 10.2558PATENT a first 
Regarding claims 34 and 35, Gunn discloses in Figs. 7, 9 and 10, a silicon-based modulator with an optimized longitudinal profile formed by a process comprising the steps of: determining an input profile for lateral doping in a transition region (720) in the silicon-based modulator, the transition region between a waveguide core (710) and an electrical contact region (721), the input profile for the transition region is uniformly doped in an optical propagation direction that is a longitudinal direction; defining a number of implantation steps and associated dopant concentrations; and at each position along a lateral direction, determining an output profile dopant in the longitudinal direction such that its average is equal a dopant concentration of the input profile at a same lateral position, wherein the input profile is determined based on lower optical losses for a given access resistance or for based on lower access resistance for a given optical loss.
The Examiner notes that the claim limitations “formed by a process comprising the steps of: determining an input profile for lateral doping in a transition region in the silicon-based modulator” and “defining a number of implantation steps and associated dopant concentrations; and at each position along a lateral direction, determining an output profile dopant in the longitudinal direction such that its average is equal a dopant concentration of the input profile at a same lateral position” and “wherein the input profile is determined based on lower optical losses for a given access resistance or for based on lower access resistance for a given optical loss” are drawn to a process of manufacturing which is .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                         
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883